Opinion issued March 10, 2005






     





In The
Court of Appeals
For The
First District of Texas




NO. 01-03-00233-CV




BUTTERFLY KISSES FOUR, INC., Appellant

V.

ERIC SCHEFFEY AND KENDALL SCHEFFEY, Appellees




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2001-38151




MEMORANDUM  OPINION
          This is an appeal of a turnover order signed by the trial court after it rendered
judgment for appellees, Eric and Kendall Scheffey, against appellant, Butterfly Kisses
Four, Inc. (BK4) in a companion case on appeal before this Court.  BK4 contends that
the order violates the turnover statute because it provides relief against Victor and
Kathy Brook, not BK4, who it claims are not the judgment debtors, and because the
property has been ordered to be turned over directly to the Scheffeys instead of to a
constable.
          The Scheffeys contend that BK4 has waived any complaint about the turnover
order because BK4:  (1) judicially admitted it was nothing more than the Brook
family themselves; (2) did not oppose the application for turnover, respond to post-judgment discovery, appear at the hearing, or seek reconsideration of the turnover
order; and (3) did not provide this Court with a record of the turnover proceedings.
          Without having the record of the turnover proceeding before us, we are unable
to determine whether BK4 made its complaints to the trial court.  Accordingly, we
can only hold that it is raising these complaints for the first time on appeal, in
contravention of the Rules of Appellate Procedure.  See Tex. R. App. P. 33.1.
          We overrule BK4’s sole issue.
          We affirm the trial court’s order.




                                                   Evelyn V. Keyes
                                                   Justice
 
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.